Citation Nr: 1738126	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  16-25 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service during the World War II era from December 1946 to December 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDING OF FACT 

The Veteran's service-connected disabilities leave him in need of regular aid and attendance.


CONCLUSION OF LAW

The criteria for SMC on the basis of the need for regular aid and attendance are met. 38 U.S.C.A. §§ 1114(l), 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.350 (b), 3.352(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compensation at the aid and attendance rate is payable when a Veteran's service-connected disability or disabilities cause the anatomical loss or loss of use of both feet or one hand and one foot, cause the Veteran to be blind in both eyes, or render him permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as:  The inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance.  The inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made. 

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the United States Court of Appeals for Veterans Claims (Court) held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224.  The evidence must show that the claimant is so helpless as to need regular and attendance; constant need for aid and attendance is not required.  38 C.F.R. § 3.352(a).

Service connection is currently in effect for adjustment disorder with depressed mood; traumatic arthritis of the cervical spine, with limited motion; traumatic arthritis of the right shoulder (major) with limitation of motion; traumatic arthritis of the dorsal spine with limitation of motion; tinnitus; gastric ulcer; residuals of scalp laceration; residuals of concussion; and headaches secondary to head trauma. The Veteran has been in receipt of a total disability rating based upon individual unemployability since August 13, 1999.

The Veteran had a VA examination in September 2015.  The examination report  indicated that the Veteran was able to prepare meals.  He could microwave canned or frozen meals but could not stand long enough to cook.  He required assistance with bathing.  There was a fall risk.  The Veteran could not bend or reach his lower extremities or clean after toileting.  The examiner noted that there was poor upper body strength.  His neck, shoulders, and back/ spine had limited range of motion.  The Veteran could not bend or reach across and was unable to turn his head, which limited his peripheral vision.  The examination noted that the Veteran had difficulty getting to the bathroom and that dressing took hours due to his difficulty with his socks and pants.

During the Board hearing, the Veteran testified as to how his service-connected disabilities necessitate the need for aid and attendance.   He stated that he cannot stand for very long without using a walker.  The Veteran testified that he cannot cook because utensils are too heavy for him; therefore, he usually eats microwaved meals or sandwiches because he is worried about spilling food or oil and starting a fire.  The Veteran testified that he cannot lift his arms above his shoulders, limiting his ability to bathe and shower.  The Veteran testified that he becomes dizzy and light-headed when he bends over and has difficulty putting on his shoes and socks because it is hard to bend.

On review, the Board finds that the Veteran is entitled to SMC based on the need for aid and attendance.  While the September 2015 medical opinion concluded that daily skilled services are not indicated, the evidence shows that the Veteran has a loss of coordination of his upper extremities due to his service-connected right shoulder and cervical and dorsal spine disabilities.  His impairments cause difficulty in his ability to feed, dress, and bathe himself.  Accordingly, entitlement to SMC based on the need for aid and attendance is warranted.  This is on a facts-found basis.  


ORDER

Special monthly compensation based on the need for regular aid and attendance is granted.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


